 In the Matter ofCON P. CURRANPRINTINGCOMPANYandAMALGAM-ATED LITHOGRAPHERSOF AMERICA, LOCAL No. 5, AFLCase No. 14-R 905.Decided July 11, 1944Messrs. F. M. CurleeandRichard F. Moll,of St. Louis,Mo., forthe Company.Mr. Benjamin M. Robinson,ofNew York City, for the Amal-gamated.Mr. Anthony W. Daly,of Alton,'I11., for the,Photo-Engravers.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION,STATEMENT OF THE 'CASE"Upon petition duly, filed 'by 'Amalgamated, Lithographers ofAmerica; Local No. 5, AFL; herein called the Amalgamated,allegingthat a question affecting 'commerce had arisen concerning representa-tion of the employees of Corn P. Curran Printing Company, St. -Louis,Missouri, -herein called the Company, the 'National',Labor Relations,Board provided for an appropriate hearing upon due notice before'Keith W. Blinn, Trial Examiner. Said hearing was' held' at St. Louis,Missouri, on April, 10 and, 11, 1944. ' The Company, the Amalgam-ated, and St. Louis_ Photo-Engravers' Union No. 10,, of the Inter-national Photo-Engravers' Union of North America,, A, F. of L.,herein called the Photo-Engravers, appeared, participated, 'and wereafforded full' opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded oppor-tunity to file briefs with the Board.Pursuant to, notice, a hearingNotice of Hearing wasalso served upon the Allied PrintingTrades Council of St Louisand Vicinity,an organizationwhich includesas itsaffiliates the Photo-Engravers and otherunionsrespectively representing typesettersor compositors,electrotypers and stereotypers,pressmenand assistants, and employeesof binderies and finishing departmentsRepre-sentatives of the Allied Printing Trades Councilwere presentat the hearingbut did notparticipate.57N L R B,No 32.,185 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purpose of oral argument was held before the Board atand for the Photo-Engravers appeared and presented argument.Upon the entire record in the case, the Board makes the following:'FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCon P. Curran Printing Company, a, Missouri corporation, is'engaged 'in the general printing business at its plant located in St.Louis, Missouri.During the year 1943, the Company purchased rawmaterials, consisting principally of 'paper 'stock, ink, metal,` andchemicals, amounting in value to substantially more than $100,000,of which more than 50 percent was ,obtained from' points1'outside'theState of Missouri.During the same period the Company's sales offinished products exceeded $100,000; more than 70 percent of suchsalesrepresented shipments .to points outside the State of Missouri.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVED-Amalgamated Lithographers of America, Local No. 5, and St.Louis Photo-Engravers' Union No. 10, of the International Photo-Engravers' Union of North America, are labor organizationsaffili-ated with ,the American Federation of Labor, each admitting to mem-bership certain employees 'of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated December 28, 1943, the Amalgamated notified theCompany of its claim to represent the Company's employees engagedin lithographic work, and requested a collective -bargaining con-ference.The Company refuses to grant such recognition.The record discloses that for 31 years the Amalgamated Lithog-raphers of America has been engaged in a jurisdictional disputewith the International Photo-Engravers' Union of North Ameribaconcerning lithographic platemakers, that this dispute has for anumber of years been before the American Federation of Labor, theparent body with which both organizations are affiliated, and thatnumerous conferences have been held and other attempts made tosettle it, but without success.It was stated at the 'hearing that atthe present time the dispute is being held "in status quo" for theduration of the present emergency,.We have in numerous casesrefused to entertain 'a petition where the question at issue resolved CON P. CURRAN PRINTING COMPANY187'itself into a jurisdictional dispute between unions both of which areaffiliated with the'same parent body.2However, where, as in thepresent case, the record indicates that the parent organization isincapable of adjudicating the' controversy, and effective resolutionof the existing conflict cannot be had without resort to the adminis-trative processes of the Act, we have accepted jurisdiction and pro-ceeded' to a determination of the question concerning representation.8A statement of the Field Examiner, introduced in evidence at thehearing, indicates that the Amalgamated and the Photo-Engraverseach represents a substantial number of employees in the unit whichit claims, to be appropriate.'We find that a question affecting commerce has arisen concerningthe.representation of employees of the Company within the meaningof Section 9 (c)' and Section 2 (6) and '(7) of the Act.IV.THE APPROPRIATE UNITThe Amalgamated seeks a unit composed of all the Company's em-ployees who perform work in, connection with the lithographic, oroffset, printing process, including employees engaged-in the operationof offset presses', in the preparation of lithographic plates, and-in thepreparation of copy for lithographic reproduction.The Photo-En-gravers seeks a unit composed solely of the employees in the Company'splatemaking department.Both unions agree that the classificationsof file clerk, proofreader and lay-out, porters, clean-up men, and non-working foremen should be excluded from, and that working fore-men should be included in, the unit found appropriate. The Amalgam-ated also would exclude, as not engaged in the lithographic process,an employee in the platemaking department classified as a photo-engraver, and an employee classified as an electiiotyper ; the Photo-2 SeeMatter of Food Machinery Corporation,Anderson-Barngrover Division,53 N, L. R B.499;Matter of Timm Aircraft Company,48 N L R. B 505;Matter of WeyerhaeuserTimber Company,16 N L R B'9023 SeeMatter of The W H. Kistler Stationery Company,51 N L. R.B 978,in which thejurisdictional dispute involved was that of the Amalgamated with the International PrintingPressmen and Assistants Union of NorthAmerica, A F ofL, concerning lithographicemployeesSee alsoMatter of Harbison-lValher Refractories Company, Lower WoodlandPlant,44N L. R.B.343;Matter of Harbison-Walker Refractories-Company, 43N.LBB9364The Field Examiner reported that the Amalgamated had submitted 24 authorizations,2 being undated and the balance dated from November 1943 through February 1944, ofwhich 21 bore the names of employees on the Company's pay roll of February 28, 1944, inthe unit claimed by the Amalgamated to be appropriate, consisting of 41 names, and 1 borethe name of an employee on said pay roll in the unit claimed by the Photo-Engravers to beappropriate, consisting of 16 naviesThe Field Examiner further reported that the Photo-Engravers had submitted 16authorization cards and it petition signed by 10 personsOf the designations, 7 appearedto be,by employees whose names appeared on the above-mentioned pay roll in the unitclaimed to be appropriate by the Amalgamated and 9 by employees xxhose names appearedon said pay roll in the unit claimed to be appropriate by the Photo-Engravers. 188DECISIONSEngravers would include-these employees; but would exclude!two em-ployees in the platemaking department classified as drafting,artists.sThe Company, at the hearing, indicated its position to be that nothingless than a single unitcomprising all of the Company's productionemployees, is appropriate.The Company, as hereinbefore set forth, is engaged in the generalprintingbusiness..Its operations include both letter press and lithosgraphic, or offset; printing, and consist of eight major departmentswhich, together with a stockroom, shippingroom, and general office,occupy a six-story building and warehouse, constituting the Company'splant.The operations involved in, the lithographicvided, by reason of limitation of space, between two -floors of thisplant, the, offset presses being located on the second floor ,and the va-rious steps in the making of lithographic -plates being performed onthe fifthfloor.Also, on the fifth floor is a group of typists and proof-readers, who,are engaged in-the preparation of lithographic copy andare designated by,the Company as constituting the planograph de-partment.—The record discloses that printing by the lithographic process haslong been recognizedas. a separatebranch of the printing industry.As distinguished from letter press printing,, which constitutes theother principal branch, lithography involves printing from a planesurface and depends for its operation upon a chemical.differei ce be-tween variousportions of the surface of the plate used in making theimpressionsExcept for the initial step of photographingthe imageto be reproduced, each step in the, process of lithographic printing isseparate and distinct from that of letter press.?Throughout the proc-,ess of preparing, lithographic plates and their use in lithographic, oroffset .presses, special skills, peculiar to the lithographic process, arerequired.Likewise, plates prepared for lithographic. printing cannotbe used in letter press reproduction, nor can plates prepared by photo--engraving be used in lithographicpresses.By reason of the distinct and separate nature of'lithographic print-ing, there exists a considerable history of separate bargaining by em-ployees in the lithographic branch of the printing industry.Although6This classification is distinct from that of artists,concerning whose inclusion there isno dispute.6 Lithography involves a chemical process whereby'the portion of the plate not bearingthe image or material to be printed,ismade grease-repellant andwater-receptive,and is'first coated with a thinfilm of waterThe ink,whichcontains a greasy base, adheres onlyto the remainder of the plate,1.e., to theportion which is desired to be printed.In con-tra-distinction to this, letter press printing consists of a mechanical process wherein theportion of the surfaceto which theink adheres is raisedTThe record discloses that there are three major processes used in printing typographicor letter press, lithography or offset, and gravure-or intaglioThe latter is the least usedprocess,'and is not engaged in by theCompany,hence we aie here concerned with only'the letter press and lithographic processes' CON.P. CURRAN PRINTING COMPANY189in both the lithographic and the letter press divisions, of the industry,bargaining was conducted originally by separate organizations-limitedto the, various crafts, for approximately 30 years employees engagedin the lithographic process have been bargained for as a group by theAmalgamated. The record discloses that throughout the printing in-dustry as a whole, as well as in ,the St., Louis area, lithographic em-ployees are now -organized almost exclusively upon an operational,or so-called "industrial," basis, and are represented by the Amalgam-ated, rather than by an organization which is limited in its jurisdic-,tion to a portion of the lithographic process, such as the Photo-En,gravers.,Although the Photo-Engravers contended at the hearingthat for approximately 2 years the employees of the Company's plate-making department have been bargained for by the Photo-Engraversas a separate unit, the record discloses that no contract has ever beenexecuted with the Company as the result of such negotiations, norhas the Company conceded the appropriateness of a separate `plate-makers' unit. In view of the almost universal prevalence of the broadertype of organization for collective bargaining in the lithographicbranch of the printing industry, and the differences in skill and-dutiesbetween lithographic employees and those engaged 'in otlier'types ofprinting, it is, apparent that employees engaged in the lithographicprocess, constitute a distinct group possessing a community of interestsuch as to warrant our finding that they constitute a separate appro-priatelunit for-the purposes of collective bargaining.There remains for consideration the specific composition of, thisunit.As mentioned above,, question arose at the hearing concerninginclusion or exclusion-of the following classifications of employees : i-Photoengraverandelectrotyper.One employee in each of theseclassifications is engaged' at, work in the - platemakirig department.The employee who is classified as a photoengraver testified that, al-though -he is experienced in-most of the skills connected with the mak-ing of either lithographic or photoengraved plates,, his presentemployment is confined almost entirely to work-on photoengraved ma'=terial, and consists principally of preparing negatives and preparing.zinc plates and etching them.. The electrotyper's work consists principally of patching, routing, acid ,mounting' plates- which have been.prepared by the photoengraver. , Inasmuch as their work is not-con-;nected with the lithographic process, we shall exclude the photoen-graver and electrotyper.- .'I,-Drafting , artists,These' employees; of whom there are two, areunskilled arid are engaged principally at ruling lines on copy, beingprepared 'for reproduction.They are, however, engaged at work in"connection with' the lithographic process.'We shall'include the draft-ing artists in the unit. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorking foremen.We have heretofore, when desired by the par-ties, included foremen within appropriate units in the-printing trades,"due to their traditional. representation in the printing' industry.Weshall, therefore, include working foremen 9 in the unit in the instantcase, but shall exclude non, working foremen and all other supervisors.We find that all employees of the Company engaged at work in con-nection with the lithographic process, including employees in thelithographic press, platemakiiig, and planograph departments, andincluding drafting artists and' working foremen, but excluding fileclerks, proofreader and lay-out, porters, clean-up men, the photoen-graver, electrotyper, non-working foremen, and all other supervisoryemployees with authority to hire, promote, discharge, -discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Sectioir 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas= arisen be resolved by an election by secret ballot.,amongthe em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Di-rection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it'is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with @on P. CurranPrinting Company, St. Louis, Missouri, an election by secret ballotshall'be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under, the direction and super-,vision of the Regional Director for the Fourteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypr,gceding the date of this Direction,,including employees who did not8SeeMatter of Country Life Press Corporation,51 N. L.R. B. 1362;Matter of TV. P.,,all Printting Company,51 N. L. R. B. 640.1The record indicates that this category is composed principally of assistant foremen. CON P. CURRAN PRINTING COMPANY*1191work during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causetion, to determine whether they desire to be represented by Amal-gamated Lithographers of America, Local No. 5, A. F. of L., or bySt. Louis Photo-Engravers Local No. 10 of the I. P. E. U. of N. A.(A. F. of L.), for the purposes of collective bargaining, or by neither.'